DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner retractor blade, inner claw-like curved retractor, outer retractor blade, outer claw-like curved retractor, the force sensor of Claims 1 and 9, and the disposable sleeves of Claims 4-5 and 11-12 must be shown with element numbers or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are interpreted under 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to Claim 1 and 9, the claims recite a force sensor with a first end and a second end, wherein the proximal end of the outer retractor blade is connected to the first end of the force sensor, and wherein “the distal end of the inner retractor blade is connected to the second end of the force sensor.”  However, Figure 1 appears to show the force sensor connected to the proximal end of the outer retractor blade as well as a proximal end of the inner retractor blade, not the distal end of the retractor blade.  According to Figure 1, the sensor is nowhere near the distal end of the inner retractor blade and is believed to be an error.  Also noted the drawing objections above.  Therefore, the limitation does not appear to be supported by the specification despite being described as such.
Claims 2-8 and 10-12 are rejected by virtue of dependence on the above claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 1 and 9, the claims recite a force sensor with a first end and a second end, wherein the proximal end of the outer retractor blade is connected to the first end of the force sensor, and wherein “the distal end of the inner retractor blade is connected to the second end of the force sensor.”  However, Figure 1 appears to show the force sensor connected to the proximal end of the outer retractor blade as well as a proximal end of the inner retractor blade, not the distal end of the retractor blade.  It is believed that the recitation of “the distal end of the inner retractor blade is connected to the second end of the force sensor” is an error because the sensor is nowhere near the distal end of the inner retractor blade.  Also noted the drawing objections above.  However, clarification is requested.
In regard to Claims 1 and 9, the term “claw-like” is indefinite because the term is a relative term which renders the claim indefinite.  The term “claw-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear if “claw-like” refers to shape only, or size as well.  Further, it is unclear what structures would qualify as claw-like and which do not, thus the metes and bounds of the claim cannot be clearly ascertained.
In regard to Claim 7 (and 9), the recitation of “the outer claw-like curved retractor is capable of sensing the orbital compartment pressure of the eye” is indefinite because it is unclear how the outer claw-like curved retractor can sense the orbital compartment pressure of the eye without using the force sensor, which is not included in the limitation.  This interpretation however is used below.  Clarification is requested.
Claims 2-6, 8 and 10-12 are rejected by virtue of dependence on the above claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pat No. 7985180) in view of Siminou (US Pub No. 20130215383 – cited by applicant).

In regard to Claim 1, Brown discloses a retractor for measuring orbital compartment pressure of an eye, comprising: 
(a) an inner retractor blade comprising (i) a section 113 with a proximal end and a distal end, best seen in Figure 3, and (ii) at the distal end of the inner retractor blade an inner claw-like curved retractor (curve formed by retraction zone 114) with an inner-claw radius, best seen in Figure 3 (Col.5: 10-16); 
(b) an outer retractor blade comprising (j) a section 115 with a proximal end and a distal end, and (jj) at the distal end of the outer retractor blade an outer claw-like curved retractor 16 with an outer-claw radius, best seen in Figure 3, 
wherein the outer-claw radius is larger than the inner-claw radius (Figure 3) such that the inner claw-like curved retractor is nested with the outer claw-like curved retractor – the inner claw-like curved retractor is in line with the outer claw-like curved retractor since both are formed on the same side the claws curve in similar directions – while maintaining a separation distance – the inner claw-like curved retractor is spaced from the outer claw-like curved retractor, best seen in Figure 3 (Col.5: 10-29).
However, Brown does not disclose a force sensor coupled to the retractor.
Siminou teach that it is well-known in the art to provide an analogous eye retractor coupled with a pressure sensor to effectively measure pulling of the eyelid during the retraction as desired (0095).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brown such that the force sensor is disposed on the retractor to measure pulling of the eyelid, such that the force sensor necessarily has with a first end and a second end, wherein the proximal end of the outer retractor blade is connected to the first end of the force sensor, and wherein the distal end of the inner retractor blade is connected to the second end of the force sensor, as an obvious configuration for the force sensor given the limited constraints of the retractor of Brown.  Also, see 112 rejection above.

2. Brown discloses the pressure sensing retractor as set forth in claim 1, wherein the separation distance is sufficient to permit a compression or a force sensor change without the inner retractor blade and the outer retractor blade contact at forces exceeding an equivalent of 100 mmHg of an orbital compartment pressure.
3. Brown discloses the pressure sensing retractor as set forth in claim 1, wherein the sections of the inner retractor blade 113 and the outer blade 115 are linear sections, best seen in Figure 3.
6. Brown discloses the pressure sensing retractor as set forth in claim 1, further comprising a handle 120 to which the second end of the force sensor when combined with Siminou and the proximal end of the inner retractor blade 113 are connected, best seen in Figure 3 of Brown.  Also see 112 rejections above.
7. Brown discloses the pressure sensing retractor as set forth in claim 1, wherein the inner claw-like curved retractor 114 is capable of pulling an eyelid of the eye, best seen in Figure 3 (Col.6: 54-59), while the outer claw-like curved retractor 116 is capable of sensing the orbital compartment pressure of the eye when combined with the force sensor of Siminou.


In regard to Claim 9, Brown discloses a method for use with an eye, comprising: 
(a) having a pressure sensing retractor comprising: an inner retractor blade comprising (i) section 113 with a proximal end and a distal end, best seen in Figure 3, and (ii) at the distal end of the inner retractor blade an inner claw-like curved retractor (curve formed by retraction zone 114) with an inner-claw radius, best seen in Figure 3 (Col.5: 10-16), 
an outer retractor blade comprising (j) a linear section 115 with a proximal end and a distal end, and (jj) at the distal end of the outer retractor blade an outer claw-like curved retractor 116 with an outer-claw radius, best seen in Figure 3 (Col.5: 10-29),
wherein the outer-claw radius is larger than the inner-claw radius (Figure 3) such that the inner claw-like curved retractor is nested with the outer claw-like curved retractor – the inner claw-like curved retractor is in line with the outer claw-like curved retractor since both are formed on the same side the claws curve in similar directions – while maintaining a separation distance – the inner claw-like curved retractor 114 is spaced from the outer claw-like curved retractor 116, best seen in Figure 3 (Col.5: 10-29);
(b) placing the retractor in between an eyelid and a globe of the eye, best seen in Figure 2; 
(c) pulling with the inner claw-like curved retractor the eyelid of the eye, best seen in Figure 2.
However, Brown does not disclose a force sensor coupled to the retractor.
Siminou teach that it is well-known in the art to provide an analogous eye retractor coupled with a pressure sensor to effectively measure pulling of the eyelid during the retraction as desired (0095).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brown such that the force sensor is disposed on the retractor to measure pulling of the eyelid, such that the force sensor necessarily has with a first end and a second end, wherein the proximal end of the outer retractor blade is connected to the first end of the force sensor, and wherein the distal end of the inner retractor blade is connected to the second end of the force sensor, as an obvious configuration for the force sensor given the limited constraints of the retractor of Brown.  Also, see 112 rejection above. 
The combination of Brown and Siminou would thus result in (d) sensing with the outer claw-like curved retractor the orbital compartment pressure via the globe of the eye using the force sensor of Siminou, which would disposed accordingly on the retractor of Brown.

10. Brown in combination with Siminou disclose a method as set forth in claim 9, further comprising outputting a continuous signal of the orbital compartment pressure of the eye, wherein a continuous signal exists during a period of time.

Claims 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pat No. 7985180) in view of Siminou (US Pub No. 20130215383 – cited by applicant) as applied to Claims 1 and 9 above, further in view of Vescovo Jr (US Pat No. 4972825).
Brown et al in combination with Siminou disclose the invention above but do not expressly disclose disposable sleeves for the inner retractor blade and the outer retractor blade and the inner claw-like curved retractor and the outer claw-like curved retractor.
Vescovo Jr teach that it is well-known in the art to provide a disposable cover in the form of a sleeve for an analogous body use device for reasons such as protection and sterility of the device during use (abst).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brown as modified by Siminou such that there are disposable sleeves for the inner retractor blade and the outer retractor blade and the inner claw-like curved retractor and the outer claw-like curved retractor as taught by Vescovo Jr to effectively protect and provide sterility to the components during use.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pat No. 7985180) in view of Siminou (US Pub No. 20130215383 – cited by applicant) as applied to Claim 1 above, further in view of Westerlund et al (US Pub No. 20060135864).
Brown et al in combination with Siminou disclose the invention above but do not expressly disclose the force sensor is a parallel beam load cell, a force compression sensor, or a torque sensor.
Westerlund et al teach that it is well-known in the art to use a mechanical force sensor such as a compression sensor, as well known in the art, to effectively measure orbital pressure through the eyelid (0046).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the force sensor of Brown et al as modified by Siminou be a compression sensor as taught by Westerlund et al, to effectively measure the orbital pressure as desired by Siminou.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791